Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                        No. 04-20-00018-CV

                               DICEX INTERNATIONAL, INC.,
                                        Appellant

                                                  v.

                                   AMIGO STAFFING, INC.,
                                         Appellee

                   From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2020CVK000091-D2
                         Honorable Monica Z. Notzon, Judge Presiding

  BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of appeal are assessed against Dicex International, Inc. See TEX. R. APP. P.
43.4 (“The court of appeals’ judgment should award to the prevailing party costs incurred by that
party related to the appeal, including filing fees in the court of appeals and costs for preparation of
the record.”).

       SIGNED March 24, 2021.


                                                   _____________________________
                                                   Lori I. Valenzuela, Justice